Citation Nr: 1734564	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for Crohn's Disease.

2. Entitlement to service connection for diabetes mellitus, claimed as secondary to Crohn's Disease.

3. Entitlement to service connection for peripheral neuropathy of the lower extremities (claimed as nerve damage of the bilateral feet), claimed as secondary to Crohn's Disease.

4. Entitlement to service connection for a heart disorder, claimed as secondary to diabetes mellitus.

5. Entitlement to a temporary (100 percent) total evaluation based on hospitalization or surgical procedure requiring a period of convalescence.  

6. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to December 26, 2014.

7. Entitlement to a rating in excess of 50 percent for PTSD for the period from December 26, 2014.

8. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2013 rating decisions issued by RO. 

The Veteran testified before the undersigned in a February 2016 video-conference hearing. A transcript of the hearing is included in the electronic claims file. The Board remanded these claims on appeal in June 2016 for further development of the record.  

In April 2017, the RO granted an increased 50 percent rating for the PTSD effective from December 26, 2014. As a higher schedular rating for PTSD is possible and the Veteran has not withdrawn the appeal, the claim remains before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his March 2017 VA examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits and has not worked since 2003. The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. A remand is necessary in order to obtain the Veteran's SSA records.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all SSA disability records, and add to the VBMS file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. After completing this development, readjudicate the claims. 

If indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




